                                                                   f
                                                                     USDCSDNY
                                                                   . DOClHrfENT
                                                                   I
                                                                  f~ ELBCTRONICAJ.LY FILBD ~
                                                                  fi DOC#:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      .(1~1~-, ,-,q-•
                                                                  tl:-A!l3 !~-~---D:- .-
 United States of America                                                    Order of Restitution

                V.                                                            S3 17 Cr. 243 (SHS)

 Michael Finocchiaro,

                            Defendant.


        Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Kiersten A. Fletcher, Benet J.

Kearney, and Robert B. Sobelman, Assistant United States Attorneys, of counsel ; the presentence

report; the Defendant' s conviction on Counts One and Two of the above-referenced Superseding

Information ; and all other proceedings in this case, it is hereby ORDERED that:

        1. Amount of Restitution. Michael Finocchiaro, the Defendant, shall pay restitution in the

total amount of $10,535 ,618 to the victims of the offenses charged in Counts One and Two . The

names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims attached hereto . Upon advice of a change of address, the Clerk of the Court is authorized

to send payments to the new address without further order of this Court.

        2. Joint and Several Liability. Defendant' s liability for $183 ,407 of the total amount of

restitution shall be joint and several with Arash Ketabchi, under 17 Cr. 243 , and Andrew Owirmrin,

under S8 17 Cr. 243 , to the extent and as set forth in the Schedule of Victims attached hereto . With

respect to that portion of the Defendant's liability for restitution, such liability shall continue

unabated until either the Defendant has paid the full amount of restitution ordered herein, or every

victim has been paid the total amount of his or her loss from all the restitution paid by the

Defendant and the other defendants liable to pay such restitution.
03 .14.2019
       3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York

         p €.t-. {<t I ~ 01q




 [Type text]                                      2                                     [Type text]
